         Case 5:20-cv-00415-TES-CHW Document 20 Filed 08/13/21 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

 CAREY LECELL ROSS ,                                 *

                       Petitioner,                   *
 v.                                                      Case No. 5:20-cv-00415-TES-CHW
                                                     *
 WARDEN FORD ,
                                                     *
                   Respondent.
 ___________________________________                 *

                                          JUDGMENT

       Pursuant to this Court’s Order dated August 12, 2021, having accepted the recommendation of the

United States Magistrate Judge, in its entirety, JUDGMENT is hereby entered dismissing this action.

       This 13th day of August, 2021.

                                            David W. Bunt, Clerk


                                            s/ Heather Willis, Deputy Clerk
